 In the Matterof Rm MMANUFACTURING COMPANYandUNITED STEEL-WORKERSOF AMERICA, CIOIn the Matter ofRHEEMMANUFACTURING COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, A. F. OFDecidedJuly 13, 1944M. William Swanson,of New York City, andMr. C. H. Black,ofBirmingham, Ala., for the Company.Messrs. R. E. FarrandR. M. Poarch,of Birmingham, Ala., for, theSteelworkers.'Messrs. J. C. McGlonandJ.H. Howard,of Birmingham, Ala., forthe Machinists.'Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions separately and duly filed by United Steelworkers ofAmerica, C. I. 0.,. herein called the Steelworkers, and InternationalAssociation of Machinists, A. F. of L., herein called the Machinists,each alleging that a question affecting commerce had arisen concerningthe representation of employees of Rheem Manufacturing. Company,Birmingham, Alabama, herein called the Company, the National LaborRelations Board provided for an appropriate consolidated hearingupon due notice before Mortimer H. Freeman, Trial Examiner. Said'hearing was held-at Birmingham, Alabama,'on May 27,'1944.TheCompany, the, Steelworkers, and the Machinists appeared, partici-pated, and were afforded full, opportunity to be heard, to examine andcross-examinewitnesses,' and to ' introduce evidence bearing = on theissues.The Trial Examiner's 'rulings made 'at the hearing are `freefrom prejudicial error and are hereby affirmed. ' -All parties were af-forded an opportunity to file briefs with the 'Board.Upon the entire record in the case, the Boardmakesthe following':,57 N. L.R. B., No. 47;254' RHEEMMANUFACTURING COMPANY255FINDINGS of FACTI.THE BUSINESS OF THE COMPANYRheem Manufacturing Company, a California, corporation engagedin normal; times in the fabrication of steel barrels, automatic waterheaters, boilers, pneumatic tanks, and various gas appliances, is atpresent occupied exclusively 'with the manufacture of shells, shellcasings, and aircraft parts for the United States Government.TheCompany operates a'number of plants located in various parts of theUnited States,' including a'plant at Birmingham, Alabama, the onlyplant involved in this proceeding.During the past 12 months, theCompany's, purchases of raw materials for use at its_ Birminghamplant exceeded $1,000,000 in value, of which more than 55 percent,wasobtained from points outside the State of Alabama.During the`same' period, the Company manufactured and shipped from its Bir-,mingham plant to points outside the State of, Alabama finished prod-ucts valued in excess of $3,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith, the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.InternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBotli Steelworkers and the Machinists were parties to, a previousrepresentation proceeding affecting employees of the Company's Bir-mingham plant 1 which resulted in the Board's certification of theSteelworkers on November 30, 1943, as the collective bargaining agentof "all production and maintenance employees," excluding certainnamed categories of workers not here in question.Relying upon thiscertification, on March 20, 1944,, the Steelworkers requested recogni-tion of the' Company as the representative of the employees in theaircraft division of-the Birmingham, plant.However, the Company,uncertain of the true scope of the unit in which the Steelworkerswas certified, informed the Steelworkers that.it preferred to have theBoard determine that'organization's right under the certification torepresent the aircraft division employees:Thereafter, on April 7,1 52 N: L.R. B. 1527. -,256DECISIONS ' OF NATIONAL LABOR RELAT-IONS BOARD1944, the Steelworkers filed its petition in Case No. 10-R-1171 whichalleged as appropriate a unit of the employees in the aircraft division.At the time of the hearing in the previous proceeding, the aircraftdivision of the Birmingham plant was not in operation, having been,recently established.From the record in that case, it is clear ,that,neither the Steelworkers nor the Machinists intended that a certifi-cation'issued by the Board Was tocover any workers in the aircraftdivision=Thus, the ambit of that proceeding was - limited by thelabor organizations involved so that the employees of the aircraft di-,visionwere not encompassed.Consequently,, our certification wassimilarly confined, and it follows that the aircraft division employeesare not embraced by its terms.On April 4, 19441 the Machinists also requested recognition as theexclusive bargaining representative of the aircraft division employees,but the Company refused to grant recognition unless and until theMachinists was certified by the Board.A statement of a Field Examiner for the Board, introduced in evi-dence at the hearing, indicates that the Machinists'lrepresents a sub- -stantialnumber of employees in the unit alleged by it to beappropriate .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESDespite the fact that its petition alleged that a,unit restricted tothe employees of the aircraft division is appropriate,the Steelworkersasserts that all production aid maintenance employees in the entireBirmingham plant constitute a single appropriate unit.As noted'-,above, the Steelworkers was certifiedby the Boardon November .30,31 'ages77 and 78 of the transcript in the prior proceeding contain the followingTrial ExaminerFREEMANLet the record show that the rights of thepetitioningunions are inno way prejudiced by any certification, or that their rightsshould notbe prejudicedby any certification that the Board might make- with respect to theemployees of Rheem Manulactui ing Company Shell Plant Division, and that anyfutureemployees of the Aviation Depaitnienthavebeen=Aviation Motor Division,isthatwhat it will be termedThe WITNESS (Air L. A. Reber, plant manager) . Well, Aircraft,we would call it,Aircraft Division.Trial Examiner FREEMAN:Of the AircraftDivision are not included in the presentpetitions,nor arethey to be includedin any certifications,is that correct, Mr Howard(Steelworkers' -Representative) and Mr Poarch (Machinists'Representative).Mr. HOWARD . That iscorrectTrial ExaminerFREEMAN .Mr. Poarch'Mr. POARCII Right.sThe Field Examiner's statement shows that the Machinistssubmitted62 authorizationcards beaiing names of persons whose names appear on the Company's pay roll of April9,-1944It alsoshows thatthe Steelworkers submitted 37 authorization cards bearingnames of persons whose names appear on the afore-mentioned'pay rollThere are approxi.mately 201 employeesin the unit alleged by the Machinists as appropriate. RHEEM MANUFACTURING COMPANY2571943, as the representative of all production and maintenance employees.of the Birmingham plant, excluding, among others, the aircraft divi-sion employees.The Company also contends that all its Birminghamplant production and maintenance employees comprise an appropriate-unit. -However, ,the Machinists seeks ,a. unit-composed of the produc-tion and maintenance employees in the aircraft division of that plant.Notwithstanding, all the parties agree that clerical employees, mes--sengers,material, release clerks,material service analyst, materialcontrol clerk, project control clerk, stockroom clerk, production plan-ners, production control dispatcher, scheduler, job dispatcher, toolplanner, time-study man, liaison engineer, janitors, guards, maids,_nurses, foremen, and all supervisory employees, should be excluded.For a 'period preceding March 1, 1944, the Company was engagedexclusively at its Birmingham plant in the'manufacture of shells for-the United States Army.Subsequent to March 1, 1944, the Companycommenced the manufacture of aircraft parts under contract with the-United States Government and activated its recently created aircraftdivision:,'Both,, operations are ,now conducctedf:in the same-'building-under the general supervision of the plant manager.There is onepersonnel office, one timekeeper's office, one laboratory, one receivingand shipping room, one machine shop, and one loading platform,among other common facilities, for both the aircraft and shell manu--facturing divisions.However, the aircraft division is under the direct supervision of itsown superintendent and, in general, operates independently of theshellmanufacturing division.Furthermore, the aircraft division isseparated by a partition from the shell manufacturing division.Although a small percentage of the aircraft division's present person-nel was obtained from the shell manufacturing division, the greater-percentage of its complement of ^employees-was acquired from outsidesources.At present, there is an inappreciable amount of interchangeof employees between the divisions. It appears, moreover, that job-classifications and duties of aircraft division employees are, in themain, different from those of employees engaged in the shell manu-facturing division.Since the Steelworkers has been recently certified by the Board asthe representative of the shell manufacturing division employees andinasmuch as it appears from the foregoing-that, the employees -of theaircraft division form a well-defined, homogeneous group which canfunction as a separate unit, or be merged with the shell manufacturing-division employees, we shall make nofinal.determination at- this timeof the appropriate unit.Such determination will depend, in part,,upon the desires of the aircraft division employees as evidenced by-the results of an election to be conducted -among them.1101 2 4 8-45-eon 57-18- 258,DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct an election among all production and maintenanceemployees of the aircraft division of the Company's Birminghamplant, excluding clerical employees,messengers,material releaseclerks, material service analyst, material control clerk, project controlclerk, stockroom, clerk, production planners, production control,dis-patcher, scheduler, job dispatcher, tool planner, time-study man,liaison engineer, janitors, guards, maids, nurses, foremen, and allother supervisory employees with authority to hire, 'promote, dis-charge, discipline, or otherwise effect changes in, the status of em-ployees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Election herein,, subject to the limitations and additions setforth in the Direction. In the event these employees' select the Steel-worker s, they will have thereby indicated their desire to be mergedwith the employees now represented by, that organization. On theother hand, if they select the Machinists, they will have thereby indi-cated their, desire to be bargained for as a unit,separate from that inwhich the Steelworkers was certified.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested'in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, andpursuantto ArticleIII, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that,as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Rheem Manu-facturingCompany, Birmingham,Alabama, an election by.secretballot shall be conducted as early as possible, but not later thanthirty'(30)days from the date of thisDirection,under the direction andsupervision of the Regional Directorfor the TenthRegion, acting inthis matter as agent for the National Labor Relations Board, and sub-ject,toArticleIII, Sections 10 and 1i, of said Rules and Regulations,among all production and maintenance employees of the aircraft divi-sion of the Company's Birmingham plant,excluding clerical employees,messengers,material release clerks, material service analyst,materialcontrol clerk, project control clerk, stockroom clerk, production plan-ners, production control dispatcher,scheduler,job dispatcher, toolplanner, time-study man, liaison engineer, janitor,guards,maids,nurses, foremen,and all other'supervisory employees with authorityto hire, promote,discharge,discipline, or otherwise effect changes in'the statusof employees, or effectivelyrecommendsuch action, who were-employed duringthe payroll period immediately,preceding the date,of this Direction,including employees who did not work during.'said RHEEMMANUFACTURING COMPANY259pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United'States who present themselves-in person at the polls, but excludingany who have since quit or been discharged for cause and have notwhether they - desire to be represented by United Steelworkers-ofAmerica, C. I: 0., or by International Association of Machinists,A. F. of L, for the purposes of collective bargaining, or by neither.